                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 14-49590-PJS
         Edward Arnold Miller

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        David Wm. Ruskin, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/04/2014.

         2) The plan was confirmed on 12/23/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/28/2018, 08/28/2018, 09/24/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/20/2020.

         5) The case was completed on 07/07/2020.

         6) Number of months from filing or conversion to last payment: 73.

         7) Number of months case was pending: 78.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $30,265.00.

         10) Amount of unsecured claims discharged without full payment: $49,851.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


  14-49590-sjs       Doc 131      Filed 12/16/20     Entered 12/16/20 08:55:54         Page 1 of 3
Receipts:

       Total paid by or on behalf of the debtor              $41,817.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                   $41,817.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,870.10
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,370.10

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
BOARD OF WATER COMMISSION        Secured           500.00           NA              NA            0.00        0.00
CHASE BANK                       Unsecured         348.00           NA              NA            0.00        0.00
CITIZENS INSURANCE COMPANY       Unsecured         969.80           NA              NA            0.00        0.00
CREDIT COLLECTION SERVICES       Unsecured         695.75           NA              NA            0.00        0.00
DTE ENERGY                       Unsecured         710.00      2,296.97        2,296.97           0.00        0.00
INTERNAL REVENUE SERVICE         Unsecured     10,500.00     29,278.84        29,278.84           0.00        0.00
INTERNAL REVENUE SERVICE         Priority      11,559.90            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority      20,375.00     30,566.73        30,566.73      5,356.53         0.00
MICHIGAN BELL TELEPHONE COMPA    Unsecured           0.00        100.94          100.94           0.00        0.00
MICHIGAN DEPARTMENT OF TREASU    Priority       4,778.00            NA              NA            0.00        0.00
MICHIGAN DEPARTMENT OF TREASU    Priority       1,515.00            NA              NA            0.00        0.00
MICHIGAN DEPARTMENT OF TREASU    Unsecured         332.00           NA              NA            0.00        0.00
STATE OF MICHIGAN CD             Priority          471.00        513.60          513.60          90.01        0.00
STATE OF MICHIGAN CD             Unsecured      1,047.00       8,788.55        8,788.55           0.00        0.00
US BANK NA                       Secured       17,769.00     17,659.58        17,659.58     15,514.46    2,145.12
WAYNE COUNTY TREASURER           Secured        4,630.41       4,630.41        4,630.41      3,172.07    1,403.63
WAYNE COUNTY TREASURER           Secured        3,956.04       3,956.04        3,956.04      2,710.36    1,199.11
WAYNE COUNTY TREASURER           Secured              NA       2,541.85        2,541.85      1,693.56      781.36
WELLS FARGO FINANCIAL NATIONAL   Unsecured      6,817.68       7,040.63        7,040.63           0.00        0.00
WELLS FARGO FINANCIAL NATIONAL   Unsecured           0.00          0.00            0.00           0.00        0.00
ZEAL CREDIT UNION                Secured        2,751.41       3,157.51        3,157.51      2,006.22      374.47




UST Form 101-13-FR-S (09/01/2009)


 14-49590-sjs     Doc 131         Filed 12/16/20      Entered 12/16/20 08:55:54                Page 2 of 3
Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00             $0.00              $0.00
      Mortgage Arrearage                                       $0.00             $0.00              $0.00
      Debt Secured by Vehicle                             $20,817.09        $17,520.68          $2,519.59
      All Other Secured                                   $11,128.30         $7,575.99          $3,384.10
TOTAL SECURED:                                            $31,945.39        $25,096.67          $5,903.69

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00              $0.00
       Domestic Support Ongoing                                $0.00              $0.00              $0.00
       All Other Priority                                 $31,080.33          $5,446.54              $0.00
TOTAL PRIORITY:                                           $31,080.33          $5,446.54              $0.00

GENERAL UNSECURED PAYMENTS:                               $47,505.93              $0.00              $0.00


Disbursements:

         Expenses of Administration                             $5,370.10
         Disbursements to Creditors                            $36,446.90

TOTAL DISBURSEMENTS :                                                                       $41,817.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/16/2020                             By:/s/ David Wm. Ruskin
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


  14-49590-sjs       Doc 131       Filed 12/16/20      Entered 12/16/20 08:55:54            Page 3 of 3
